UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2015  November 30, 2016 Item 1: Reports to Shareholders Annual Report | November 30, 2016 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 4 Advisor’s Report. 8 California Tax-Exempt Money Market Fund. 13 California Intermediate-Term Tax-Exempt Fund. 32 California Long-Term Tax-Exempt Fund. 138 About Your Fund’s Expenses. 178 Glossary. 180 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the 12 months ended November 30, 2016, Vanguard California Intermediate-Term Tax-Exempt Fund returned –0.62% for Investor Shares and –0.52% for Admiral Shares, outpacing its benchmark’s return and the average return of its peer funds. • Vanguard California Long-Term Tax-Exempt Fund returned –0.55% for Investor Shares and –0.45% for Admiral Shares. Its benchmark returned –0.55%, and the average return of its peer funds was –0.12%. Vanguard California Tax-Exempt Money Market Fund returned 0.25%, outperforming the average return of its peer group. • Municipal bond returns were strong for much of the year before prices tumbled. Demand fell as faster economic growth and higher inflation appeared more likely. • Overweight positions in securities at the lower end of the investment-grade spectrum and at the longer end of the yield curve helped the Long- and Intermediate-Term Funds. • The Long-Term Fund’s underweighting in transportation revenue bonds detracted from performance. Total Returns: Fiscal Year Ended November 30, 2016 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.40% 0.82% 0.25% 0.00% 0.25% California Tax-Exempt Money Market Funds Average 0.11 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 1.80% 3.67% 2.52% -3.14% -0.62% Admiral™ Shares 1.92 3.91 2.62 -3.14 -0.52 Bloomberg Barclays Municipal California Intermediate Bond Index -1.16 California Intermediate Municipal Debt Funds Average -1.07 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 1 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Long-Term Tax-Exempt Fund Investor Shares 2.35% 4.79% 3.25% -3.80% -0.55% Admiral Shares 2.47 5.03 3.35 -3.80 -0.45 Bloomberg Barclays CA Municipal Bond Index -0.55 California Municipal Debt Funds Average -0.12 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Total Returns: Ten Years Ended November 30, 2016 Average Annual Return California Tax-Exempt Money Market Fund 0.66% California Tax-Exempt Money Market Funds Average 0.51 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. California Intermediate-Term Tax-Exempt Fund Investor Shares 3.78% Bloomberg Barclays Municipal California Intermediate Bond Index 4.35 California Intermediate Municipal Debt Funds Average 3.02 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. California Long-Term Tax-Exempt Fund Investor Shares 3.96% Bloomberg Barclays CA Municipal Bond Index 4.28 California Municipal Debt Funds Average 3.73 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 2 Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.16% — 0.07% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.75 California Long-Term Tax-Exempt Fund 0.20 0.12 0.94 The fund expense ratios shown are from the prospectus dated March 29, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2016, the funds’ expense ratios were: for the California Tax-Exempt Money Market Fund, 0.13%; for the California Intermediate-Term Tax-Exempt Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.19% for Investor Shares and 0.09% for Admiral Shares. The expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 3 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you’re like most investors, a big question on your mind is: What’s in store for the markets and the economy in 2017? At Vanguard, we’re just as curious about the immediate future. But our curiosity is tempered by our belief that forecasts should give a range of possible outcomes, not pinpoint predictions. After all, there are bound to be occurrences the experts won’t see coming. What really matters for investors In 2016, we saw two cases in point: The United Kingdom’s June vote to exit the European Union and the November election of Donald Trump as U.S. president. Both unexpected outcomes triggered swift market reactions. But despite some short-term volatility, the markets’ 12-month performance as of November 30, 2016, proved to be less dramatic. U.S. stocks and bonds posted returns close to their long-term averages. International stocks and bonds also advanced, although returns for U.S. investors were reduced by the strength of the U.S. dollar. The surprises of 2016 remind us to be skeptical of overly precise short-term predictions about 2017. At the cusp of a new year, market prognosticators forecast where the Standard & Poor’s 500 Index or the yield on the 10-year Treasury note will end up in 12 months. Such predictions can be attention-getting. They can also be dead wrong. 4 Investors are better off taking note of long-term trends that stand to influence our economies and markets. We’re watching these trends closely, and we discuss our latest assessment in our 2017 economic and market outlook, which you can read at vanguard.com/research. Our global economic outlook: Expect stabilization, not stagnation One phenomenon in particular that we’re watching is the low-growth, low-interest-rate environment that has marked the global economy since the 2008–09 financial crisis. We don’t think this economic backdrop is simply the result of cyclically weak demand or long-term stagnation. Instead, certain structural forces are contributing: Falling technology costs are restraining the amounts businesses are spending on capital investment, an aging population is weighing on growth in the developed world, and the free movement of capital and products across the globe has restrained prices and wages. In the near term, these forces will continue to dampen growth, inflation, and interest rates. They also make it unlikely that further monetary stimulus from central banks will do much to spur growth. I realize this all may sound gloomy, but that’s not how we see it. We expect global growth to stabilize at more modest levels, not stagnate. The world isn’t headed for Japanese-style deflation, in which a widespread sustained drop in prices puts economic activity into hibernation. Market Barometer Average Annual Total Returns Periods Ended November 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 8.88% 14.45% Russell 2000 Index (Small-caps) 12.08 6.45 13.98 Russell 3000 Index (Broad U.S. market) 8.31 8.68 14.41 FTSE All-World ex US Index (International) 0.26 -1.76 4.71 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.17% 2.79% 2.43% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -0.22 3.64 3.43 Citigroup Three-Month U.S. Treasury Bill Index 0.25 0.08 0.07 CPI Consumer Price Index 1.69% 1.17% 1.30% 5 In fact, we believe that global growth could pick up modestly over time. Our expectation is based on a potential rebound in productivity as new digital technologies are used more effectively. We also anticipate a slight recovery in the labor force as the baby boom generation finishes its transition to retirement, nudging up demand for workers. Put expansion in perspective Looking to the United States, the world’s largest economy remains firmly on a long-term-growth path of about 2% per year. That’s lower than the historical average of 3.25% since 1950. We see such growth at this level as fundamentally sound, rather than abnormally low. Our evaluation takes into account lower U.S. population growth and the reality that the economic expansion from the 1980s until the financial crisis was fueled by debt, distorting the numbers. Turning to prices, we think that core U.S. inflation should modestly exceed 2% in 2017. That, in turn, will support further interest rate hikes by the Federal Reserve, similar to the one at the end of 2016. We expect the Fed to raise rates in 2017 before taking an extended pause, and we see the federal funds rate staying below 2% through at least 2018. Prepare for muted returns And what about prospects for the markets? Vanguard’s outlook for global stocks and bonds remains the most guarded in ten years, given fairly high stock valuations Expect more modest returns, rely on time-tested principles In Vanguard’s economic and market outlook for 2017, Global Chief Economist Joseph Davis and his team offer a projection of more modest returns from the global stock and bond markets. They caution that, over the next decade, returns for a balanced portfolio are likely to be moderately below long-run historical averages. The team’s simulations indicate that for the decade ending in 2026, the average annualized return of a 60% stock/40% bond portfolio is likely to be centered in the 3%–5% range after inflation. That’s below the actual average after-inflation return of 6% for the same portfolio for the nine decades since 1926. Ultimately, our global market outlook points toward a somewhat more challenging environment, yet one in which, over time, investors with an appropriate level of discipline, diversification, and patience are likely to be rewarded with reasonable inflation-adjusted returns. For more information about our expectations and the probability of various outcomes, see 2017 Economic and Market Outlook: Stabilization, Not Stagnation, available at vanguard.com/research. IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from the VCMM are derived from 10,000 simulations for each modeled asset class. Simulations as of September 30, 2016. Results from the model may vary with each use and over time. For more information, see page 7. 6 and the low-interest-rate environment. We don’t expect global bond yields to increase materially from year-end 2016 levels. Our outlook for global equities is annualized returns of 5%–8% over the next decade. This outlook isn’t bearish, but is actually fairly positive when you take into account the current low-rate environment. (See the box on page 6 for more.) Focus on the four keys to investment success Significant trends often happen gradually. Like shifting tides, they’re sometimes barely noticeable at first but ultimately can change the landscape entirely. Other times, apparent trends can end up receding before they have much of a long-term impact. Given the future’s inherent unpredictability, it’s not reasonable to expect a surefire block-buster revelation from any prognosticator or investment firm. What to conclude, then? No matter what scenario plays out, we believe investors have the best chance for success if they stay focused on what they can control: their goals, asset allocation, and investment costs, along with the discipline to stick to a plan. As Tim Buckley, our chief investment officer, likes to say, this can be easy to say but harder to do, especially in times of uncertainty. Investors who can stay focused on those four keys will find themselves well-positioned to weather any market. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 12, 2016 IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s Investment Strategy Group. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the Vanguard Capital Markets Model is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 7 Advisor’s Report For the 12 months ended November 30, 2016, Vanguard California Intermediate-Term Tax-Exempt Fund returned –0.62% for Investor Shares and –0.52% for Admiral Shares, outpacing its benchmark and the average return of its peer funds. Vanguard California Long-Term Tax-Exempt Fund returned –0.55% for Investor Shares and –0.45% for Admiral Shares. Those results were in line with the –0.55% return of its benchmark, the Bloomberg Barclays CA Municipal Bond Index, but lagged the average return of –0.12% for peer-group funds. Vanguard California Tax-Exempt Money Market Fund returned 0.25%; the average return of peer funds was 0.11%. With municipal bond prices falling toward the end of the period, the Intermediate-Term Fund’s 30-day SEC yield climbed from 1.57% to 1.80% for Investor Shares and from 1.67% to 1.92% for Admiral Shares over the fiscal year. The yield for the Long-Term Fund rose from 2.13% to 2.35% for Investor Shares and from 2.21% to 2.47% for Admiral Shares. The Money Market Fund’s 7-day SEC yield rose as well, from 0.01% to 0.40% over the fiscal year. Please note that in the first quarter of 2017, Vanguard California Tax-Exempt Money Market Fund will change its name to Vanguard California Municipal Money Market Fund. The fund’s board decided to Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2015 2016 2 years 0.72% 1.16% 5 years 1.26 1.85 10 years 2.02 2.52 30 years 2.96 3.26 Source: Vanguard. 8 change the name to provide additional cash management flexibility. The investment objective and limitations of the fund will remain the same. The investment environment Overall municipal bond supply, which at times ran high, was matched for much of the fiscal year by solid demand from investors reaching for yield. That demand began to wane, however, and then dropped markedly after the U.S. presidential election as the markets began to anticipate faster growth and higher inflation. U.S. Treasury yields rose and prices fell, resulting in a negative price return that reduced total return to 1% for the 12 months. Municipal bonds as a whole experienced even sharper movements and ended the period with a slightly negative return. The Federal Reserve held to a slow and steady course toward normalizing monetary policy. In December 2015, for the first time Money market reform: What’s changed and what hasn’t The final phase of money market reform took effect on October 14, 2016, the compliance date for the Securities and Exchange Commission’s new rules designed to enhance the stability and resilience of all money market funds. Vanguard California Tax-Exempt Money Market Fund’s goal remains to provide the stability that shareholders have come to expect. The fund qualifies as a retail fund, which means it will seek to maintain a stable net asset value of $1 per share. (Institutional money market funds, which have floating share prices, are not offered by Vanguard.) Under the new rules, we report the fund’s weekly liquid assets, daily market value to four decimal places, and daily net shareholder cash flow. (See your fund’s Portfolio & Management tab on vanguard.com.) Two other changes involve liquidity fees and redemption “gates,” tools to help keep funds stable during times of extreme market duress. A fee of up to 2% may be imposed by the fund’s board on the sale of shares if the fund’s weekly liquid assets fall below specified thresholds of its total assets. (The SEC has strict definitions for “liquid” assets; generally this refers to assets that can be sold in the normal course of business with little impact on their price.) The fee would reduce the dollar amount you receive for your redemption. A gate is a temporary suspension of redemptions. The board may impose either fees or gates or both. Please note that we manage our funds conservatively and seek to maintain liquidity above the levels at which fees or gates would be imposed. You can learn more in the prospectus, available at vanguard.com. 9 in a decade, the Fed increased the target range for the federal funds rate, bumping it up to 0.25%–0.5% from near zero. The Fed cited considerable improvement in the labor market and its confidence that inflation would rise to its 2% objective. Market expectations for further hikes, however, were dampened in early 2016 by steep declines in commodity prices and weak economic growth, especially in China, and then in June by the uncertainty sparked by the United Kingdom’s vote to leave the European Union. With a recovery in the financial markets by the end of the summer, however, and improving economic data, investors began anticipating a rate hike at the Fed’s December 2016 meeting. That anticipation (which proved to be correct) was bolstered partly by third-quarter GDP. The U.S. economy posted weak results in the early part of your fund’s fiscal year but gathered a little more steam in the July–September period, growing 3.2%. Employment gains averaging about 180,000 per month in 2016 helped push the unemployment rate down to 4.6% in November while wages trended modestly higher. GDP growth, lower unemployment, and a rebound in commodity prices helped nudge inflation closer to the Fed’s 2% objective. Market confidence in faster growth and inflation shot up after the presidential election, given the outlook for more spending on infrastructure, greater deregulation, and possible changes to the federal tax code. In response, demand slumped for fixed income securities, with municipal bonds among the most affected. California’s economy grew faster than the U.S. economy as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for California rose by about 4%, while the increase at the national level was closer to 3%. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) The state’s overall credit profile is stable. In mid-June, the California State Legislature approved a budget for fiscal year 2017, which began July 1. This marks the sixth consecutive year that the legislature has passed a budget on time, after many years of late passage. California’s fiscal situation has continued to improve, driven in part by improving state and national conditions. The state’s general fund and credit rating have been bolstered by California voters’ approval in November of an extension of the 1 percentage point income tax surcharge on taxpayers with annual adjusted gross income of more than $250,000. The tax, which took effect in 2013 and had been set to expire, was extended through 2030. In August, Fitch upgraded its rating of California general obligation bonds from A+ to AA–. With Fitch’s change, all of the nationally recognized statistical rating organizations now place California in the AA category. 10 California municipal bonds traced a path similar to the overall muni market’s, though supply was stronger than the national average and demand was supported by the state’s relatively high income tax rates and improving credit conditions. Positive returns throughout much of the year were more than offset by a sharp slide at the end. Yields finished the fiscal year up roughly 43 to 73 basis points from where they started. (A basis point is one-hundredth of a percentage point.) Management of the funds We maintained a modestly overweight allocation to the longer end of the yield curve in the funds. That added value as the municipal bond yield curve flattened over the period. Our overweighting in A-rated and BBB-rated bonds, which are at the lower end of the investment-grade spectrum, was another positive as investors continued to reach for yield. Security selection remained a strength for the funds. Our holdings of premium callable bonds performed well (versus noncallable bonds). Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. Favoring sectors that tend to offer wider credit spreads, such as hospital and university revenue bonds, also played out well. The Long-Term Fund’s underweighting in transportation revenue bonds, which outperformed the benchmark, detracted from fund performance. For the Money Market Fund, we maintained high levels of liquidity and a short weighted average maturity ahead of the final implementation of the money market reforms we’ve discussed previously. That positioning allowed us to take advantage of the increase in yields on money market-eligible securities and, along with our low expense ratio compared with peers, helped us outperform for the period. The funds are permitted to invest in bonds whose income is subject to the alternative minimum tax (AMT). As of November 30, neither the Intermediate-Term Fund nor the Long-Term Fund owned bonds that would generate income distributions subject to the AMT, but the Money Market Fund did. None of the funds had any exposure to bonds issued by Puerto Rico, whose debt relief negotiations are ongoing. (Because the commonwealth’s bonds are exempt from federal, state, and local income tax, they often appear in state and national muni bond funds.) The outlook After the close of the period, the Fed raised rates by 25 basis points and hinted there may be three hikes in 2017. That aligns with our expectations that the Fed will raise rates gradually in 2017 but leave the federal funds rate below 2% through at 11 least 2018. The pace of future rate hikes is likely to depend on economic growth. Although U.S. growth and inflation may slightly exceed expectations for the first time in five years, we expect growth to be modest and inflation to be tame, especially compared with prior periods of economic recovery. The dollar will likely remain strong as long as central banks such as the Bank of Japan and the European Central Bank maintain the accommodative monetary stances that have produced negative interest rates in those regions. In the United States, we believe that the Fed is likely to continue its dovish tightening over the next several years. Of course, market conditions could change, especially given the results of the U.S. presidential election and the possibility that job growth and inflation could exceed expectations. But we are confident that our team of experienced managers, analysts, and traders can handle whatever the market brings and find opportunities that will produce competitive returns. Christopher W. Alwine, CFA, Principal, Head of Municipal Group John M. Carbone, Principal, Portfolio Manager James M. D’Arcy, CFA, Portfolio Manager Adam Ferguson, CFA, Portfolio Manager Vanguard Fixed Income Group December 14, 2016 12 California Tax-Exempt Money Market Fund Fund Profile As of November 30, 2016 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.40% Average Weighted Maturity 17 days 1 The expense ratio shown is from the prospectus dated March 29, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2016, the expense ratio was 0.13%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 13 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. The fund is only available to retail investors (natural persons). You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2006, Through November 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment California Tax-Exempt Money Market Fund 0.25% 0.06% 0.66% $10,675 California Tax-Exempt Money Market Funds Average 0.11 0.02 0.51 10,525 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information . 14 California Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2006, Through November 30, 2016 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2007 3.55% 3.06% 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 2015 0.01 0.00 2016 0.25 0.11 7-day SEC yield (11/30/2016): 0.40% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period.
